Allek, J.
The offer of the appellant, Oldham, was to pay $350 for 10 acres of land described by metes and bounds. The acceptance, if the order of 21 May may be regarded as such, was to sell to him 10 acres, to be thereinafter set apart by commissioners, for the sum of $350, and when the land was allotted it was not the land described in the offer.
Under these facts, it would seem that the proposed purchaser would not be bound by his offer, and that he has acquired no rights in the land laid off' by the commissioners.
If demand had been made on him after the 10 acres had been set apart for the payment of the purchase price of $350, he could have resisted payment successfully, upon the ground that he had made no offer to buy that lot of land, and as his offer, as made, has never been accepted, he has acquired no rights in the premises.
Affirmed.